DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sumanaweera et al. (US 20080177279).
Regarding claim 1, Sumanaweera teaches Heart arrhythmia treatment device comprising: 
a charged particle emitting system (12) for creating the charged particle beam to perform the ablation of a given tissue, 
a control system (62, 66, 70) for instructing the charged particle emitting system when to create a beam with required properties according to an irradiation plan (para 92-95, figure 6a), 
an ultrasound cardiac imaging system (16), able to image a predefined heart region relevant to assess the ablation target motion and the relevant cardiac and respiratory cycle phase (para 44-45, 89-99),
characterized in that the control system (62, 66, 70) is controlled so as to load the irradiation plan based on the information of the cardiac and respiratory motion phase (para 42, 53, 92-94, figure 6, 6a, see PCT written opinion, PCT/EP2018/081455). 
Regarding claim 3, Sumanaweera teaches a verification system composed of an imaging system based on double X-rays or Cone-beam Computer Tomography to verify the patient positioning (para 45).
Regarding claim 4, Sumanaweera teaches a calculation unit to process the ultrasound images of the ultrasound cardiac imaging system: at a planning stage, to define fiducials of the target volume in the 
Regarding claim 8, Sumanaweera teaches the imaging system (5) comprises at least one ultrasound transducer comprising an optical or magnetic marker coupled with cardiac and/or respiratory motion sensors (para 64-65, figure 7).
Regarding claim 9, Sumanaweera teaches a cardiac (ECG) and respiratory (abdomen motion via optical sensors or other) cycle monitors working in combination with the ultrasound cardiac imaging system (para 94-95, 115-116). 
Regarding claim 10, Sumanaweera teaches the charged particle emitting system (1) comprises an accelerator and a beamline, adapted to create a beam with a desired intensity, position, angle and energy (para 42, 94).
Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bharat (US 20150112197).
Regarding claim 1, Bharat teaches Heart arrhythmia treatment device comprising: 
a charged particle emitting system (52) for creating the charged particle beam to perform the ablation of a given tissue, 
a control system (56) for instructing the charged particle emitting system when to create a beam with required properties according to an irradiation plan (para 40), 
an ultrasound cardiac imaging system (32 34), able to image a predefined heart region relevant to assess the ablation target motion and the relevant cardiac and respiratory cycle phase (para 24+, 37, 44),
characterized in that the control system is controlled so as to load the irradiation plan based on the information of the cardiac and respiratory motion phase (para 37). 
Regarding claim 3, Bharat teaches a verification system composed of an imaging system based on double X-rays or Cone-beam Computer Tomography 12 to verify the patient positioning. 
Regarding claim 6, Bharat teaches the charged particles are chosen from the group comprising protons, carbon, oxygen and helium ions (para 40).
Regarding claim 7, Bharat teaches the charged particles are protons (para 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera in view of Yan (US 20110185503).
Regarding claim 2, Sumanaweera teaches a patient positioning system (3) which comprises a robotic treatment table (figure1) 
However fails to teach an immobilization systems to position the patient. 
Sumanaweera teaches a patient immobilizer 1000.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the couch of Sumanaweera with the immobilizer as taught by Yan, since it would provide better imaging/treatment.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera in view of Wang et al.(US 20090180589).
Regarding claim 5, Sumanaweera fails to teach the calculation unit commands the control system (2) such that if the target position is determined to be within the established safety margins according to the relevant treatment plan, enables irradiation of the target and if not, disables irradiation. 
Wang teaches the safety margin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the control of Sumanaweera with the safety margin as taught by Wang, since it would provide patient safety.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera in view of Bharat (US 20150112197).
Regarding claim 6, fails to teach teaches the charged particles are chosen from the group comprising protons, carbon, oxygen and helium ions. 
Bharat teaches the charged particles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the charged particle of Sumanaweera with the charged particle as taught by Robinson, since it would provide better treatment results.
Regarding claim 7, Bharat teaches the charged particles are protons. 
Allowable Subject Matter
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11-13, the prior art fails to teach a patient position verification step  where the patient position is verified through embarked in-room Computer Tomography (CT) or double X-ray imaging for position verification and position re-alignment process, an irradiation step where a single irradiation is emitted at prescribed angle of prescribed volume of the heart together with non-invasive imaging step via an ultrasound system consisting of one or multiple ultrasound transducers placed out of the irradiation field combined with cardiac and respiratory motion sensors, a judgment step, where based on the imaging results, the target position is determined in real-time, a relevant motion phase is identified, an established irradiation plan is chosen and if needed, loaded by the control system and the target position is compared to an expected position, and wherein if the target position is outside of pre-established boundaries, the beam irradiation is paused and if the position is within the boundaries, irradiation is allowed, and in the case of irradiation with multiple angles, when irradiation is completed on one angle, irradiation is stopped and the beam delivery system is moved to a new predetermined angle, and the above steps are repeated as claimed in independent claim 11.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884